DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Niels Haun on 5/13/2022.
The application has been amended as follows: 
1. (Currently Amended) A stabilized camera system, comprising: a camera having a center of mass associated therewith and having a gap disposed therein, the gap containing the center of mass of the camera; and a stabilizer operably connected to the camera for stabilizing motion of the camera, the stabilizer comprising a plurality of motors operably connected to one another each motor having an axis of rotation associated therewith, a selected one of the motors being disposed in the gap proximate the location of the center of mass of the camera, wherein the camera comprises an axle mounted on the camera, the axle disposed in and extending through the gap; and wherein the center of the selected one of the motors is disposed at the center of mass of the camera.

6. (canceled)

13. (Currently Amended) A stabilized camera system, comprising: a camera having a center of mass associated therewith and having a gap disposed therein, the gap containing the center of mass of the camera; and a stabilizer operably connected to the camera for stabilizing motion of the camera, the stabilizer comprising a plurality of motors operably connected to one another each motor having an axis of rotation associated therewith, a selected one of the motors being disposed in the gap proximate the location of the center of mass of the camera, wherein the camera comprises a plurality of camera modules with the gap disposed therebetween, and wherein a selected one of the motors includes an axle extending therethrough, the motor operable to rotate the axle, and wherein a first of the plurality of camera modules is disposed on a first end of the axle and a second of the plurality of camera modules is disposed on a second opposing end of the axle; and wherein the center of the selected one of the motors is disposed at the center of mass of the camera.

19. (canceled)

Allowable Subject Matter
Claims 1-5, 8-18, and 20-23 are allowed.
Regarding claims 1 and 13, the prior art discloses a stabilized camera apparatus wherein the camera is provided as an array of four cameras, and the camera has a gap in the center where a motor is placed (see, for example, prior art US Pub. No. 2018/0004064 A1 to Kim, especially Fig. 3). However, the prior art does not disclose any such array where a motor is placed coincident with the center of mass of the camera, as called for in amended claims 1 and 13. Claims 1 and 13 are therefore allowable over the prior art.
Claims 2-5, 8-18, and 20-23 are dependent on claims 1 and 13, respectively, and are therefore allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	5/13/2022